[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              October 23, 2008
                             No. 08-11660                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 07-80714-CV-PCH

REGINALD HILL,


                                                           Plaintiff-Appellant,

                                  versus

UNITED STATES OF AMERICA,
KATHLEEN ARCHER,
MARILU MACHIN,
DEPARTMENT OF VETERANS AFFAIRS,
ADMINISTRATIVE OFFICE OF THE COURTS,
General Counsel,
CHALENE SZABO, Medical Center Director, Department
of Veteran Affairs,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (October 23, 2008)
Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Reginald Hill appeals the district court’s dismissal of his claims against the

United States, finding that they were barred by the statute of limitations. He also

appeals an adverse summary judgment in favor of Kathleen Archer and Marilu

Machin on Hill’s claims against these defendants. We affirm.

      A suit against the federal government is barred “unless action is begun

within six months after the date of mailing, by certified or registered mail, of notice

of the final denial of the claim by the agency to which it was presented.” 28

U.S.C. § 2401(b). However, statutes of limitation are generally subject to

equitable tolling. Cook v. Deltona Corp., 753 F.2d 1552, 1562 (11th Cir. 1985).

Here, the district court did not clearly err by finding that the final denial of claim

letter was mailed on February 7, 2007 and that there was no basis for equitable

tolling. Therefore, the district court did not err by dismissing Hill’s claims against

the United States as time-barred.

      We also conclude that the district court did not err in finding that Hill’s

constitutional claims against Kathleen Archer and Marilu Machin were barred by

the Civil Service Reform Act (“CSRA”). See Bush v. Lucas, 462 U.S. 367, 388-

90, 103 S.Ct. 2404, 2416-17, 76 L.Ed.2d 648 (1983) (holding that the CSRA

                                            2
precluded an action brought pursuant to Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971));

Stephens v. Dep’t of Health and Human Services, 901 F.2d 1571, 1576-78 (11th

Cir. 1990) (noting the CSRA is an adequate remedy and precludes all Bivens

actions for personnel actions that allegedly violate the Constitution). Moreover,

the district court did not err in granting Archer and Machin’s motion for summary

judgment on the basis of qualified immunity because there was no constitutional

violation here.

      Upon review of the record and upon consideration of the parties’ briefs, we

find no reversible error.

      AFFIRMED




                                          3